Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 27, 2021, has been entered in the application. Claims 1-3 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting member drawing a part of the lid body into the interior of the air bag main body when the air bag main body is fully inflated and deployed, such that the clearance is formed between the vent hole and the lid body not being closed when the part of the lid body is drawn into the interior of the airbag main body (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, as amended by applicant, refers to the connecting member drawing a part of the lid body into the interior of the air bag main body when the air bag main body is fully inflated and deployed, such that the clearance is formed between the vent hole and the lid body not being closed when the part of the lid body is drawn into the interior of the airbag main body. The application as filed fails to teach this operational arrangement. See, for example the figures, neither of which illustrate the claimed condition; specification ¶0018 which refers to the lid but fails to teach the claimed condition; specification ¶0019 which refers to the connecting member and mentions the drawing of the lid toward the interior but not into the interior; specification ¶¶0024-0027 which describe the operation of the invention, but do not describe the claimed condition.
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 as amended recites that the connecting member drawing a part of the lid body into the interior of the air bag main body when the air bag main body is fully inflated and deployed, such that the clearance is formed between the vent hole and the lid body not being closed when the part of the lid body is drawn into the interior of the airbag main body, however it is not clear how a clearance is formed between the lid body and main airbag body, while simultaneously, a part of the lid body is drawn into the airbag. These appear to be mutually exclusive conditions, and as such, the scope of protection desired is not ascertainable.
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as obvious over Williams (US 2014/0300094, cited previously and long of record) in view of Umehara et al. (US 2015/0375711). Williams teaches an air bag apparatus comprising a bag-shaped airbag main body (200, 210, 220) with a vent hole (206), a lid body (204), disposed outside the bag main body (see, e.g., figure 2A), a connecting member (250, 252) which is disposed in an interior of the air bag main body and has one end (inner end of 250) joined to the air bag main body and the other end joined to the lid body (connection of 252 to 204) wherein a length from one end to the other of the connecting member is such that a clearance is formed between the vent hole and the lid body (figures 2A-D) such that the vent is open after the time of the airbag main body being fully inflated and deployed (figure 8, for time values past “Airbag Deploys” where the vent capacity curve is above “Closed”), the length of the connecting member (250, 252) being longer than a distance from a joining region of the connecting member to the airbag main body (where 250 is connected to 222) and the center of the vent hole (206), the bag main body understood to have ‘a maximum volume’ at the time of full inflation and deployment. Initially, the conclusion of deployment (e.g., at the end of the region denoted by “Airbag Deploys” is understood to constitute a time where the bag is fully inflated and deployed, in that no further inflation or deployment subsequently occurs. To the extent that Williams does not explicitly state “fully inflated and deployed” in association with this 
The reference to Williams, as discussed above, does not specifically teach that the lid structure has a part thereof which is drawn into the interior of the airbag at the time of deployment while still leaving the vent hole in a condition of not being closed. Umehara et al. teach that it is a well-known vent and tether connection (see, e.g., figure 7A, wherein the lid portion (42, 52, 52a) at an opening (41) of a bag (22) allows venting, while at least a part of the lid (52b, 52c) is drawn into the interior of the bag by the tether (43). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lid and connecting member initially taught by Williams as having at least a portion (e.g., 52b, 52c in Umehara et al.) drawn through the opening by the connecting member (e.g. 43 in Umehara et al.) as suggested by Umehara et al., in order to provide improved control of the interaction of the lid and airbag vent opening, improving the pressure management in the air bag and improving occupant protection (¶0085).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as obvious over Jang (US 9,027,962, cited previously and long of record) in view of Umehara et al. (US 2015/0375711). Jang teaches an air bag apparatus comprising a bag-shaped airbag main body (100, 200, 300, 500) with a vent hole (200), a lid body (710a), disposed outside the bag main body (figure 1, 3a), a connecting member (720, 740) which is disposed in an interior of the air bag main body and has one end joined to the air bag main body and the other end joined to the lid body (connection of 720 to 710a) wherein a length from one end to the other of the connecting member is such that a clearance is formed between the vent hole and the lid body (figure 1, figure 3a) such that the vent remains open between the time of the airbag main body being fully inflated and deployed (col. 4, lines 10-14 – note that this is a well understood technique to prevent air bag over-pressure at the time of inflation) and at least a later time post-deployment 
Initially, the reference to Jang teaches that the tether is not released until after a conclusion of the inflation and deployment stage (Col. 4, lines 29-34), and up until at least that time, the tether is operative to ensure a clearance between the vent hole and closing lid, however the reference to Jang does not explicitly state that the bag is “fully inflated and deployed” at the time the gas flow has concluded. To the extent that there is not any further expansion taking place once the gas flow has concluded, it is understood that this condition constitutes the “fully inflated and deployed” condition. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the bag taught by Jang as being fully inflated and deployed after the gas flows into the bag, for the purpose of ensuring that the bag is deployed, there being no further deployment possible since the gas flow has concluded.
As further regards the material of claim 3: Additionally and/or alternatively to the above: as regards the limitation of the bag body having a maximum volume at the time of full deployment, initially it is understood that the bag would possess this attribute in that at the conclusion of deployment (i.e., a time period prior to the condition illustrated in figure 3A), no more gas will enter the bag and it will be understood to have achieved a maximum volume. The condition illustrated in figure 3B shows a condition associated with a time after the deployment has occurred, and where the occupant has now collided with the bag (head and/or shoulders of occupant P now deflecting the occupant-facing portion of the bag, and the pocket portion 300 having inflated. The reference to Jang does not positively teach that the volume of both the main bag and pocket portion 300 (being illustrated as inflated) is more or less than the volume of the bag upon deployment. Note, however that the volume of the bag will have been decreased proximate the region where the head and/or shoulders of the occupant deforms the bag, and in view of there being no more inflation gas issuing into the bag, it 
The reference to Jang, as discussed above, does not specifically teach that the lid structure has a part thereof which is drawn into the interior of the airbag at the time of deployment while still leaving the vent hole in a condition of not being closed. Umehara et al. teach that it is a well-known vent and tether connection (see, e.g., figure 7A, wherein the lid portion (42, 52, 52a) at an opening (41) of a bag (22) allows venting, while at least a part of the lid (52b, 52c) is drawn into the interior of the bag by the tether (43). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the lid and connecting member initially taught by Jang as having at least a portion (e.g., 52b, 52c in Umehara et al.) drawn through the opening by the connecting member (e.g. 43 in Umehara et al.) as suggested by Umehara et al., in order to provide improved control of the interaction of the lid and airbag vent opening, improving the pressure management in the air bag and improving occupant protection (¶0085).



Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments concerning a portion of the lid body being drawn into the interior of the main air bag are noted, however applicant’s attention is drawn to the application as-filed, which does not support this condition. As such the drawings are reasonably objected to for not showing claimed subject matter, and the claims are reasonably subject to rejections under 35 USC §112(a) or ¶1 and 35 USC §112(b) or ¶2. Further, note that the structure applicant now claims is actually old and well-known as evidenced by the teachings of the reference to Umehara et al., which was made of record early in prosecution by applicant in the IDS of Feb. 8, 2019.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616